 FORMED TUBES, ALABAMA509FormedTubes,AlabamaandInternationalUnion,United Automobile,Aerospace and AgriculturalImplementWorkers of America,UAW. Case10-CA-10366June12, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn February 27, 1974, Administrative Law JudgeHerzel H. E. Plaine issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Formed Tubes,Alabama, Haleyville, Alabama, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.DECISIONHERZELH. E. PLAINE, Administrative Law Judge: Thecomplaint charges Respondent, a manufacturer of automo-bile exhaust systems, with having discharged employeeDodd in August 1973, after 9 years of employment,because of Dodd's prounion sympathies and activities, andwith having earlier interrogated employees concerningtheir union membership and desires, in violation of Section8(a)(3) and (1) of the National Labor Relations Act (theAct).'In its defense against the discharge,Respondent'smanagerialwitnesses offered two differing reasons fordischarge: (1) that employee Dodd caused his owndischarge automatically by refusing to sign a written "finalwarning notice" acknowledging that his work was unsatis-factory and that he had received earlier warnings, therebyIThe charge was filed by the Charging Party (the Union)on September4, 1973,and the complaint wasfiledon October 2, 1973.2The transcriptof therecord,particularlythe firsthalf,has aconsiderable number of garbledwordsand sentences, largelyreflectingeither inaccurate reporting or transcription.Fortunately,the meanings attheseplaces come through, notwithstanding the garbles,and I haverefrained from attempting any larger taskof correction thanseveralactivating an alleged plant rule that failure to sign thenotice resulted in automatic dismissal;and (2) thatemployee Dodd was discharged because his work was slowand required too much supervisory help. Respondentconceded knowledge of employee Dodd's union affiliationand activity on behalf of the Union, but denied that suchhad anything to do with the discharge, and denied anyinterrogation of employees concerning their union activi-ties or desires.The case was tried in Haleyville, Alabama, on November14-16, 1973. None of the parties has filed briefs.Upon the entire record in the case, including myobservation of the witnesses, I make the following:2FINDINGS OF FACT1.JURISDICTIONRespondent is a corporation with an office and place ofbusiness at Haleyville, Alabama(and in Michigan andIndiana,which placesare not directlyinvolved in thiscase),where it is engaged in the manufacture and sale ofreplacement automobile exhaust systems and tailpipes. Inthe calendaryear priorto the complaint,a representativeyear,Respondent sold and shipped finished products inexcess of $50,000 directly to customers located outsideAlabama.Respondent is, as the parties admit,engaged in com-merce within the meaning of Section 2(6) and(7) of theAct.As the parties also concede,theUnionisa labororganization within the meaning of Section 2(5) of the Act.II.THE UNFAIRLABOR PRACTICESA.Respondent's Business OperationsAt the Haleyville plant, Respondent is in the business ofmanufacturing and selling replacement exhaust systems forpassenger cars. Included in the systems are exhausts,tailpipes, and intermediate pipes.According to Plant Manager Toby Yarborough, themanufacturing process starts with large coils of steel thatare split and rolled into tubing of various diameters. Thetubing is cut into required lengths by Respondent'sdepartment 1. Then the tubes or pipes are bent andflattened appropriately in department 2. Ends are finishedor flaired in department 3. Crossover parts, brackets, andflanges are welded in department 4. The finished productsare stamped, taped, and loaded in trucks for shipment indepartment 5. The total operation employed 285 employ-ees, according to Plant Superintendent Donald Morrow,working two shifts, with about 165 employees on the firstor morning shift, and about 120 employees on the secondor afternoon shift.Plant Superintendent Morrow was directly in charge andchanges, requestedby Respondentand notobjected to by General Counsel,that appearnecessaryto avoid misunderstanding.A fewotherchanges,requestedby Respondent,appear unnecessary in the lightof myjudgmentthata general revision of the languageof the transcriptis not required.Accordingly,itisordered that the transcript of the proceedings becorrected.211NLRB No. 87 510DECISIONSOF NATIONALLABOR RELATIONS BOARDresponsible for operation of the first shift. In department 2,the bending department, with which this case is directlyconcerned, the first shift had 34 employees of whom 17were hydraulic press operators and 7 were setup men forthe hydraulic presses. (The other 10 employees worked onair presses and in other capacities not involved in the case).There were also hydraulic press operators and setup menon the second shift, who not infrequently might wind upjobs begun on the first shift, or start work completed on thefirst shift.In department 2, the bending department, the hydraulicpressestake the straight lengths of exhaust pipes andtailpipes and stamp them out with the variety of predeter-mined bends, tilts, and flat spots that permits the finishedpipe to fit the chassis of the automobile and avoidinterferencewith other parts of the car, and to be weldedinto and onto other parts where required. Before thehydraulicpresses areready to do their jobs, they must besetup individually for the shape and style exhaust ortailpipe required on the make and model car with whichthe individual job is concerned. Since the orders ofRespondent's customers are for replacement exhausts, theygo back over the years, according to Plant ManagerYarborough and Superintendent Morrow, from current to1948 models and even involve some earlier model A cars.Becausecars are everchanging by makes, and by modelswithin makes, the variety of exhausts and tailpipes is thusenormous and numbers some 2,500 or more differentsetups, saidMorrow, for the mostly American and someforeigncars for which Respondent's customers placeorders. The customers are approximately seven equipmentmanufacturerswho provide automobile manufacturerswith the original equipment for which Respondent pro-vides some of the replacements.According to setup man Robert Pickard, orders may runfrom 250 to 12,000 pipes per order. The job of the setupman, said Pickard, is to set up the hydraulic press so thatthe press operator can crank out the pipes on each order inthe desired shape. The setup man sets the several stops onthe press, each of which when properly set, will producethe respective bends, tilts, or flat spots needed in the pipe.The setup man works from a blueprint transferred in twodrawings onto each side of a thick sheetrock like board,called a template. The drawings on the template simulatein lifesizethe bends, flat spots, and tilts of the desiredfinished pipe, and with the aid of blocks the setup manmeasuresand fits to the template the sample pipe hedevelops and corrects, as he adjusts the press. His job is tomake sure that the bend or degree of bend is set up right.Someof the jobs call for as many as thirteen bends perpipe and frequently the bend requires a tilt to put the rightangleinto the bend.When satisfied that he has a setup that will run a suitablepipe, the setup man obtains supervisory approval from theassistantforeman or the leadman, one of whom checks outhis sample pipe for measurements within the allowabletolerances and for machine flaws and, where necessary inhis opinion, directs further adjustments in the setup or aidsthe setup man in making the adjustments.Once the setup is approved, the hydraulic press operatorruns the pipethrough the press which, at eachsuccessivestop, puts a bend or tilt in the pipe and trips over to thenext bend or tilt, until completion.Each setup requires several hours' work, but on a varyingscale, depending on the complexity of the job, quality ofthe steel, the amount and quality of help the setup manmay get from an operator in making the setup, need forretrim or other adjustments, and readjustments or correc-tions ordered by the floor supervisors. On an occasionalrepeat job, the setup man may have available a previoussetup card and a completed sample which will reduce histime, but this is not a frequent occurrence.B.Union Organizationand ActivityRespondent's employees are not unionized. The Unionbegan an organizing campaign in late 1968, and employeeDois Dodd who, in previous employment at InternationalHarvester of Indiana, had been a UAW member, helpedwith the organizing.Employee Dodd, of the first-shift bending department,came to work for Respondent in September 1964, first as acutoff press operator, then became a hydraulic pressoperator, and then became a hydraulic press setup man inJuly 1967, at which job he remained until his discharge inAugust 1973. Dodd obtained signatures on employeeauthorization cards and served as union observer at theBoard-conducted election in February 1969. The Unionlost the election.In April or May 1972, according to employee Dodd, agroup of employees asked him to get in touch with theUnion about organizing again. He did, and a second unioncampaign took place,culminating in a second election onNovember 9, 1972. In the course of the campaign, Doddhelped obtain employee authorization card signatures, tookpart in union meetings, and served as union observer at theelection.Another employee on the second shift, BayardShelnutt, served as a second union observer. Again, theUnionlost the election.Respondent concededawarenessof employee Dodd'sunion activities and sympathies.C. Demotion, Interrogation, and Discharge ofEmployee DoddOn the morning of the day of the second election forunion representation, November 9, 1972 (the election washeld in the afternoon), setup man Dodd had started to setup the presses of hydraulic press operators Rogers andEllieWalker. Press operator Lawson Raper came overfrom his nearby hydraulic press to ask Dodd a questionwhen Foreman Ike Rasbury, at a distance from the fourmen, yelled to get back to work, there was too muchtalking,according to employee Walker. Rasbury camedown to where the men were and ordered employee Raperback to his machine. Raper complied and Rasbury thentold Raper (out of the hearing of the others) that there weretwo or three of them he (Rasbury) would make it rough onif that Union didn't come in. Raper, an employee of 8-1/2years' standing at the time of teal, further testified thatForeman Rasbury had made known to the employees hisopposition to the Union prior to this occasion.Foreman Rasbury then turned to employees Dodd, FORMED TUBES,ALABAMA511Walker, and Rogers and, addressing Dodd, told him thathis order to Raper (to get back to work) applied to Doddtoo.Dodd complied, but said he didn't think it wasnecessary for Rasbury to jump all over them. Rasburyreplied if Dodd felt that way why not just quit, accordingto the testimony of employees Walker and Dodd, and thenadded that Dodd had better hope the Union comes in,because ifitdid not he (Dodd) had had it. Dodd answeredhe didn't see what his job had to do with it since he wasdoing his job, to which Rasbury retorted the point was thathis work was not satisfactory.According to employee Dodd, this was the first timethere had been any intimation to him that his work was notregarded as satisfactory. He added he was hurt because hethoughtRasbury and he were friends. He recalled anearlier conversation with Rasbury in connection with thefirst election when Rasbury asked him why he wanted aunion,and he had said for job security; whereuponRasbury had commented that a good worker like Doddhad no need for job security, the company would never getrid of a man like him.A few minutes after the discussion on the morning ofNovember 9, 1972, involving the four employees, ForemanRasbury, who said he was disturbed as a result of thediscussion, talked to employeeWillisAdamson whosehydraulic press was nearby the others. He told employeeAdamson, as Adamson testified, that if the Union did notcome in employee Dodd had better pack his stuff and getout or he (Rasbury) would fire him. Adamson was ahydraulic press operator at the time of trial, training to be asetup man.ForemanRasbury admitted the conversation withemployee Adamson, including the reference to Dodd andto the Union; but denied mentioning the Union in hisconversations with employees Raper and Dodd. However,Icredit the testimony of employees Raper, Walker, andDodd over Foreman Rasbury's denials. In the case ofemployees Raper and Walker, particularly, who were in thevulnerable position of current employees testifying ad-versely to their employer, their credibility was entitled toadded support;Georgia Rug Mill,131NLRB 1304, 1305,fn. 2 (1961);Wirtz v. B.A.C. Steel Co.,312 F.2d 14, 16(C.A. 4, 1963);MarineWelding and Repair Works, 174NLRB 661, 666, fn. 9 (1969), enfd. 430 F.2d 395 (C.A. 8,1971).3General Counsel has not cited these conversations ofForemanRasbury on November 9, 1972, as directviolations of the Act, but as background for the subsequentdemotion of employee Dodd in February 1973, followedby his discharge in August 1973.In 1973, Respondent embarked upon a process of plantexpansion, according to Plant Superintendent Morrow, tokeep up with its expandingbusiness;and, among otherthings, it began training additional setup men from amongthe operators with the object of increasing by 10 or 12 thenumber of setup men by March 1974. Each prospectivetrainee needed at least 2-1/2 months' preliminary trainingand additional training thereafter. Notwithstanding theneed for trained setup men, on February 28, 1973,Foreman Rasbury informed setup man Dodd that as ofMarch 5, 1973, he was being demoted from setup man tohydraulic press operator. According to Dodd, Rasbury toldhim he had been pressured to demote Dodd (the changeentailed a loss in pay from $3.40 per hour to $3.15 perhour), but Rasbury claimed he said only that he haddiscussed the demotion with Manager Yarborough andSuperintendent Morrow. Dodd said it was a dirty deal, inretaliation for his union activity, to which Rasbury madeno direct response, but did say, if it were he, he'd quit.Employee Dodd immediately protested the demotion toPlantManager Yarborough, to no avail, and the Uniontook the matter to the Board on an 8(a)(3) charge, filedApril 30, 1973, on behalf of both Dodd and employeeBayard Shelnutt, the second union observer at the previousNovember election, who was discharged by Respondent 10days afterDodd's demotion, see G.C. Exhibit 2(a),complaint filed June 7, 1973.Respondent restored employee Dodd, who had contin-ued working as an operator, to his job as setup man, onJune 6, 1973, after advising him, in a meeting on June 5,that he would be reinstated with back pay for the loss ofthe pay differential he incurred (testimony of PersonnelManager Ernest Hulsey). By stipulation of counsel, itappeared that discharged employee Shelnutt received amoney settlement and the complaint of June7, supra,as toboth Dodd and Shelnutt was dismissed on July 13, 1973, atthe request of the Union, G.C. Exhibit 2(b).In the meeting of June 5, 1973, attended by PlantManager Yarborough, Foreman Rasbury, Personnel Man-ager Hulsey, and employee Dodd (Plant SuperintendentMorrow was absent from the plant and did not attend),according to Hulsey and Rasbury, nothing was said toemployee Dodd about his setup work or improvement orspeed, only that he would be put back on setup work thefollowing Monday, June 11 (this was moved up to June 6,see Resp. Exh. 3). According to Yarborough, Dodd said heaccepted, that he felt going to the Board was the only wayhe and employee Shelnutt had for correcting the wrongdone them. Yarborough said Shelnutt was not involved inthis discussion, and asked if anyone else had anything tosay.Foreman Rasbury asked a question. According toemployee Dodd, the question was, why did he, Dodd, wanta union? Dodd answered, he said, he wanted a unionmainly for job security.According to Rasbury, his question was, why wasn'tDodd satisfied working there, and, had he, Rasbury,treatedDodd wrong? According to Rasbury, Doddanswered, Rasbury hadn't mistreated him, but he thoughtwe would be better off organized by a union.4Foreman Rasbury's explanation of his version of thequestion is revealing. He said, when he asked employeeDodd, why he was dissatisfied, it was because it seemedthat Dodd was working against the company and working3That employee Walker was related by marriage to employee Dodd did4PlantManager Yarborough was generally corroborative of Rasbury,not detract from his credibility or the value of his testimony, which derivedbut Personnel Manager Hulsey didn't remember whether Foreman Rasburysupport and corroboration from the testimony of the others,the surround-mentioned the Union in asking his question,and recalled Dodd answeringing circumstances,and other admissions of Foreman Rasbury,infra.that he wanted a union for job security. 512DECISIONSOF NATIONAL LABORRELATIONS BOARDfor the Union; Dodd had his mind on the Union instead ofhis job, to the point where he couldn't improve anymore,said Rasbury.Iam satisfied that the truth was on employee Dodd'sside, and that he was directly questioned by ForemanRasbury, in the presence of the plant's top management, asto his (Dodd's) union preference and desires, as charged inthe complaint.Employee Dodd returned to setup work on June 6, 1973.On August 1, 1973, he was called to Plant SuperintendentMorrow's office and told by Morrow that his work wasbelow par, and that he would have to improve. Dodd saidhe did the best he knew how, and, according to Morrow,added this was a frameup, because of his union activities.Morrow replied that he didn't agree.On August 24, 1973, employee Dodd was called to ameeting with Plant Superintendent Morrow and PersonnelManager Hulsey.Morrow told Dodd he had seen noimprovement in his work, that Dodd had been warnedtwice before, counting the June 5 reinstatement meeting(which Morrow did not attend) as a first warning and theAugust 1 meeting as the second warning, and he was nowbeing given a final written warning to perform his setup jobsatisfactorily or be discharged. The warning, Respondent'sExhibit 1, reciting the two alleged verbal warnings of June5 and August 1, had to be signed by Dodd said Morrow or,as was typed on its face, Dodd was subject to automaticdismissal. Dodd refused to sign, saying that signing wouldmerely be a brief delay, and his acquiescence, in their firinghim later. Moreover, he did not regard the June 5 meetingthat restored him to his setupjob as a warning.Dodd having refused to sign the warning notice, Morrowtold Dodd that he was discharged and directed Hulsey toget Dodd's final paycheck.D.Respondent's Explanations of the DischargePlantManager Yarborough, who disclaimed any knowl-edge of employee Dodd's ability to do his job, saying thatthis information came from Dodd's immediate supervisors,stated that he had nothing to do with the decision toterminateDodd. Yarborough said he discussed Dodd'sfuture on August 24, 1973, with his two top assistants,Plant SuperintendentMorrow and Foreman Rasbury.They thought he ought to be discharged forthwith becausehe could not do his job, said Yarborough; but, because he,Yarborough, thought Dodd ought to have a final warning,agreed to the final warning handed Dodd late that day.Dodd caused his own dismissal by failing to sign thewarning, said Yarborough.Yarborough claimed that Respondent inaugurated thewritten warning system, coupled with automatic dismissalfor refusal to sign, in 1964, by a posting of notice for 2weeks on the plant bulletin board and a subsequent similarposting in 1968. However, he offered no evidence of suchruleor its posting, and conceded, as did PersonnelManager Hulsey, that though Respondent has written rulesfor employees in an employees' handbook, there is no suchrule relating to a warning system in Respondent's writtenrules. In addition,Hulsey,who has been Respondent'spersonnel manager for the past 5 years, testified that hehad not notified Dodd of the alleged rule concerningwritten warning notices, and that, at the terminal meetingon August 24, neither he nor Morrow told Dodd that hemight not necessarily be discharged and would continueworking if he signed the warning notice.In his initial testimony, Plant Superintendent Morrow,who handled the dismissal of employee Dodd, took thesame position (as Yarborough and Hulsey) that Doddcaused his own automatic dismissal, in accordance with thetyped legend on the warning notice, by refusal to sign thenotice.On cross-examination,Morrow reversed his initialtestimony, and stated flatly that Dodd was no longer withRespondent because of his work, that his jobs tookexcessive time and excessive time of his supervisors, thatthis was the reason for his discharge, and that his failure tosign the warning notice, Respondent's Exhibit 1, was notthe real reason for the discharge.On redirect examination, though Respondent sought torehabilitateMorrow's initial testimony and reason for thedismissal ofDodd,Morrow persisted that Dodd wasterminated "because his setup [sic] was inadequate."In demonstrating the alleged inadequacy, more particu-larly described by Plant Superintendent Morrow as beingslow or taking excessive time to complete setups, andrequiring excessive time of the floor supervisors to approvesetups,Morrow placed great reliance upon a comparativetime analysis of the seven morning shift setup men over a12-week period from May 31 to August 23, 1973, (Resp.Exh. 5). The figures came from timesheets kept byRespondent for each setup job in a periodic time-coststudy. The time for each job ran from start by the setupman though approval by the floor supervisor, withclockout only for major interruptions. Morrow and thesupervisory witnesses brushed aside the variety of differ-ences in jobs, and time-consuming causes that affect eachjob and its time differently, on the ground that these tendto level or average out similarly for each man over a periodof time. Respondent's analysis (Resp. Exh. 5) showed that,for 97 setups performed by employee Dodd in the period,he averaged 2.66 hours per setup, or 2 hours and 40minutes per setup. Comparing Dodd with employee RobertPickard, rated by Respondent's supervisors as a good setupman, Pickard did 94 setups in the period for an average of2.51 hours per setup, or 2 hours and 31 minutes per setup.The average difference between the two men was only 9minutes per setup longer for Dodd than for Pickard(testimony of Assistant Foreman Guy Berry, and Resp.Exh. 5).From Respondent's exhibit 5, it appears that employeeGurstel Gardner (who was rated by Respondent's supervi-sors as in the same category as employee Dodd) did 82setups in an average 2.60 hours per setup, or 2 hours and 36minutes per setup, which was an average 4 minutes persetup less than Dodd's time.On cross-examination of Plant Superintendent Morrow,as the significance of the figures in the comparativeanalysis, became apparent, Morrow conceded that employ-ee Dodd was not materially slower than three or four of thesetupmen on his shift. Morrow contended that the jobsthese other setup men had been doing involved moresevere bends and were more complicated than the jobs FORMED TUBES,ALABAMA513performed by Dodd (somethingthat neither he nor otherscould tell from the analysis), and suggested that the floorforemen had,bn, giving Dodd easier jobs to speedproduction. The contentionand suggestionwere contradic-ted and eliminatedby the later testimony of AssistantForeman Berry, who testified that he had worked with allseven setup men,checked at least half of Dodd's jobs, hadnot givenDodd any different jobs than he gave the othersetup men,and that the jobs for all averaged out to thesame degreeof difficulty.Superintendent Morrow fell back to his ultimate conten-tion that while he could live with a setup time average of2.66 hours per job (employee Dodd's averageon Resp. Exh.5), the maincomplaintagainstDodd was that he neededexcessive time of the leadmenor floor supervisors forapprovinghis setups.Admittedly, no separate figures ofthis timewere kept, in any fashion. The time spent by thefloor supervisor in approving a setup was lumped in withthe total job time of the setup.The two floor supervisors who performed this functionfor theseven setup menin department 2, along withperforming their other duties of aiding the other 27employees in the department and speeding production,were the assistant foreman,Guy Berry, and the groupleader or leadman,Gerald Corsbie. They testified that eachhad approved about half of employee Dodd's setups overthe past several years and said that they spent far greateramounts of time in assistingwith and approving Dodd'ssetups thanwith any other setup man. Assistant ForemanBerry claimed he spent 4 hours per day with Dodd andLeadman Corsbie claimed he spent 1-1/2 hours to 2-1/2hoursper setupwith Dodd (or about the same time per dayas Berry).Several circumstancessuggest that these claimswere exaggeratedout of all proportion, if indeed there wasany special problem with Dodd.Looking at thetimespent with just the seven setup menof the department, it was conceded that the two floorsupervisorshad to spendtimewith each of them, from thevery best performer, whose work was right 90 percent ofthe time, thru the good or average performers whose workwas right 70 percent of the time, to the bottom performerswhose work was right 40-50 percent of the time. As jobsbecame morecomplicated, said Leadman Corsbie, he wasspendingfrom 1/2 hour to 1 hour with the average setupman ona setup.SinceBerry and Corsbie were togetherassistingon and approving daily between 14 and 21 setups(2 to 3 per setup man), it is hardly likely that each wasspending half of his day with 1 setup man and still gettinghiswork done with the others. This becomes even moreevident in the light of Berry's testimony that he andCorsbieassistall34 employees in the department,operatorsas well as setup men, and Berry sometimes mustsubstitutefor Foreman Rasbury.Berry and Corsbie testified that they each complainedabout having to spend excessive time with employee Doddto Foreman Rasbury, but never said anything to Dodddirectly, though he was directly in their charge. Althoughthis was adaily intolerablesituation, from their descriptionof it, Berry thought he complained twice to Rasbury, thefirst time a year or a year and a half before trial, which wasprior to or around the November 1972 election; andCorsbie said he complained to Rasbury several timesmostly in 1972.Interestiltgly, Foreman Rasbury said he talked to Doddabout the matter of his performance only twice (Dodddenies there were any such conversations), once before theNovember 1972 election,once after.Rasbury said he toldDodd he wasa little too slowand to try and speed it up, andthat the leadmen were spendinga little too muchtime withhim and try to improve. Rasbury carefully noted in histestimony that he did not say to Dodd that he wastoo slow,and he did not say the leadmen were spendingway toomuchtime with him.These circumstances, put together, suggest that thealleged time of floor supervisors spent on employee Doddwas neither excessive nor the problem with Dodd thatRespondent sought to make it at trial in justification of hisdischarge.Employee Dodd began his workas a setupman in July1967, and, as Foreman Rasbury testified, he was anacceptable setup man who did a pretty fair job. Respon-dent's witnesses testified that beginning in 1969-70 withthemotor car trend to larger and more complicatedengines and emission controls, the business emphasis forRespondent began to shift from tailpipes (pipes going frommuffler to rear end of the car) to exhaust systems (pipescoming from manifold back to muffler), which, it was said,were more difficult to set up than the pre- 1969 jobs.5 It wasalso said by Plant Superintendent Morrow and ForemanRasbury that with the 1969-70 changeover, employeeDodd was not able to keep up, hence his alleged timeproblem and need for help. Significantly, the allegedcomplaints about Dodd's performance did not arise in1969 or 1970 or 1971 or the first half of 1972. Doddappeared to become a problem 3-1/2 years after thechangeover began, during the campaign for union repre-sentation and the election of November 1972. ForemanRasbury said he was moved to talk to employee Doddbefore and after the election because Dodd didn't seem tohave his mind on his job, his mind was on somethingoutside the plant-1 figured, said Rasbury, that Dodd hadhis mind on the Union.The one hard piece of evidence on the question ofemployee Dodd's ability to keep up with the current workcame in with Respondent's Exhibit 3. This was a summaryof Dodd's setup jobs after his reinstatement as setup manin June 1973. One portion of the summary goes up to July31, after which Dodd was given the warning of August 1 byPlant Manager Morrow. The second portion covers August1-24, 1973, the last 3 weeks of Dodd's work. Morrowoffered the exhibit to demonstrate jobs he had marked asshowing excessive time on Dodd's part. It turned out thatin the period August 1-24, 1973, after the warning ofAugust 1, and prior to discharge on August 24, the onlyjobs that Morrow marked as excessive were jobs partlydone by Dodd and partly done by anothersetup man onthe second shift. Every job done by employee Dodd alonein that period was done without excessive time, and5There was also testimony from the same witnesses, however, that manyof the pre-1969 jobs were as complicated and difficultas the later jobs. 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDMorrow conceded this at trial. However, Morrow nevertook this fact into account when he discharged Dodd onAugust 24, 1973, because by his own admission Morrowmadeno personal study of Dodd's work until after August24, 1973.6E.8(a)(1)and (3)FindingsIn my view,Respondent's explanations for the dischargeof employee Dodd are a tissue of pretense to disguise theantiunionmotivation that was the real cause for hisdischarge.The shifting explanations,described underheading"D" above,undermine Respondent's denial ofdiscrimination,N.L.R.B.v. Schill Steel Products,Inc.,340F.2d 568,573 (C.A. 5, 1965),particularly since Respon-dent's claims of Dodd's inadequacy as an employee wereunsubstantiated.Dodd was an employee of 9 years'standingwithRespondent.By 1972, Dodd apparently had emerged asthe employee leader in the movement for unionization atthe plant, following defeat of the first attempt at unioniza-tion in 1968-69.He was active in obtaining employeesupport through authorization cards,organizing andattendingmeetings in the 1972 campaign,and acted asunion observer at the election of November 9, 1972.Respondent was opposed to the Union,and ForemanRasbury,an admitted statutory supervisor,served noticeon Dodd and his fellow employees,on the morning of theNovember 9, 1972,election,that Dodd(and possibly otherunion adherents)were slated to be fired.Following thesecond defeat of the Union,Respondent moved in thatdirection in March 1973 by demoting Dodd to a lesser job(and suggesting he resign),supposedly because he couldnot handle the setup man's job he was in and had been insince 1967,and firing another employee,Shelnutt,who hadbeen a second union election observer.Following the filing of a charge by the Union with theBoard (on behalf of employees Dodd and Shelnutt) andconcomitant with the filing of a Board complaint,in June1973, Respondent restored Dodd to his former job as setupman (also settling out the discharge of Shelnutt andobtaining dismissal of the then pending complaint).Preliminary to his reinstatement as setup man, employeeDodd was called into a meeting with the plant manager,personnel manager,and his foreman, Rasbury, on June 5,1973, to be told that he was being restored to his formerjob with backpay.His past or future performance was notdiscussed but Foreman Rasbury questioned him on why hewanted a union in the plant.Such interrogation was coercive and in violation ofSection 8(a)(1) of the Act.In the mind of the employee itwould naturally be associated with Respondent's activeopposition to the Union.The questioning was conducted inthe presence of the top plant management.There was noexplanation of its purpose, nor was any legitimate purposeapparent.It had the appearance of a warning or attempt tointimidate,and employee Dodd was offered no assuranceagainst reprisal or retaliation.N.L.R.B.v.Varo,Inc., 425F.2d 293,298 (C.A. 5, 1970).6Therewas also testimonyby several of Dodd's fellow employeesindicating that he was performingcomparably with theother setup men andAt this point,ifnot earlier,the pattern of futurecompany action respecting employee Dodd was set. AsForeman Rasbury said,he was already of the view thatDodd was working for the Union and against theCompany.This view was apparently shared by the plantmanagement.Employee Dodd was let in on the game when he waswarned by Plant Superintendent Morrow on August 1,1973, that his work was substandard and he would have toimprove or go. (As Morrow noted,Dodd cried"frameup.")The game was played out on August 24, 1973, whenemployee Dodd was given and declined the opportunity tosign a written warning that his work was substandard, andthat he had been warned twice before,though he had onlybeen warned once.He was dismissed forthwith on a claimthat he had breached a plant rule, refusal to sign thewarning notice,although that was not a plant rule amongthe written rules governing employee conduct,but only ainscription on the notice. Respondent switched fromthis claim to the claim that Dodd was fired because he wasan inadequate employee by reason of slowness,and takingtoo much of his floor supervisors' time. As analyzed underheading "D" above,these claims concerning Dodd werenot substantiated,and some of Respondent's exhibits andtestimony,as well as testimony of Dodd's fellow employ-ees,provided affirmative evidence that Dodd had beenperforming his job comparably to the performance of hiscolleagues.Thus his discharge,in these circumstances andat a time when Respondent was expanding and neededmore,rather than less, well-trained setup men, can beexplained only by the fact that employee Dodd continuedto openly espouse union organization of Respondent'semployees,which Respondent would not abide.Respondent's real reason for the discharge of employeeDodd was to be rid of the employee leader for plantunionization and to discourage unionization of its employ-ees, in violation of Section 8(aX3)and (1) of the Act.Respondent's claimed reasons for discharge were pretextstoconceal the real reason and the unlawful object.N.L.R.B.v. IronCitySash and Door Co.,352 F.2d 437,438-439(C.A. 6, 1965);N.L.RB.v. Schnell Tool and DieCorp.,359 F.2d 39,44 (C.A.6, 1966);and see holdings inN.L.R.B.v.Ulbrich Stainless Steels, Inc.,393 F.2d 871, 872(C.A. 2, 1968),that the stated ground was not the realground for the discharge;and Shattuck Denn Mining Corp.,362 F.2d 466,470 (C.A. 9, 1966),that the stated groundwas designed to conceal the unlawful motive.CONCLUSIONS OF LAW1.By coercively interrogating employee Dois Dodd onJune 5, 1973,concerning his union sympathies and desires,Respondent engaged in an unfair labor practice within themeaning of Section 8(aXl) of the Act.2.By discharge of employee Dodd on August 24, 1973,because of his support of, and activities for, the Union andin order to discourage such activities or union membershipof its employees Respondent engaged in an unfair laborwas helpful to the press operators. FORMED TUBES,ALABAMA515practice within the meaning of Section 8(a)(3) and (1) ofthe Act.3.These unfair labor practices affect commerce withinthe meaning of Section 2(6) and(7) of the Act.THE REMEDYIn connection with the unfair labor practices, it will berecommended that the Respondent:(1)Cease and desist from its unfair labor practices.(2) Offer to reinstate employee Dois Dodd with backpayfrom the time of discharge, backpay to"mputed on aquarterly basis as set forth inF.W. Woolworth Company,90NLRB 289 (1950), approvedinN.LR.B. v. Seven-UpBottling Co.,344 U.S. 344 (1953), with interest at 6 percentper annum as provided inIsis Plumbing & Heating Co.,138NLRB 716 (1962), approved inPhilipCarey Mfg. Co. v.N.L.R.B.,331 F.2d 720 (C.A. 6, 1964), cert. denied 379U.S. 888 (1964).(3) Post the notices provided for herein.Because the Respondent violated fundamental employeerights guaranteed by Section 7 of the Act, and becausethere appears from the manner of the commission of thisconduct an attitude of opposition to the purposes of theAct and a proclivity to commit other unfair labor practices,itwillbe further recommended that the Respondent:(4) cease and desist from in any manner infringing uponthe rights guaranteed by Section 7 of the Act.N.L.R.B. v.EntwistleMfg. Co.,120 F.2d 532, 536 (C.A. 4, 1941); P. R.Mallory and Co. v. N.L.R.B.,400 F.2d 956, 959-960 (C.A.7, 1968), cert. denied 394 U.S. 918 (1969);N.L.R.B. v.Bama Company,353 F.2d 323-324 (C.A. 5, 1965).Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, there is hereby issued the following recommended:ORDERT(c)Preserve and, upon request, make available to theBoard and its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to ascertain the backpay due under the terms ofthis Order.(d) Post in its plant at Haleyville, Alabama, copies of theattached noticemarked "Appendix."8 Copies of saidnotice,on forms provided by theRegionalDirector forRegion 10, after being duly signed by Respondent'sauthorized representative shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, orcovered by any othermaterial.(e)Notify the Regional Director for Region 10, inwriting,within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.7 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,recommendations,and Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings, conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.8 In the event that the Board'sOrder is enforced by a judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentRespondent,Formed Tubes, Alabama, its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Coercively interrogating employees concerning theirunion sympathies and desires.(b)Discharging employees because they engage in orsupport union activities.(c)Discouraging employees from support of or member-ship in the Union or other labor organization by dischargeor other discrimination affecting their tenure and condi-tions of employment.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed under Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Make employee Dois Dodd whole, in the manner setforth in the section of this Decision entitled "TheRemedy," for any lossof earningsincurred by him as aresult of his discharge on August 24, 1973.(b)Offer to employee Dodd immediate and fullreinstatement to his former job or, if the job no longerexists,toa substantially equivalent position, withoutprejudice to his seniority or other rights and privileges.The National Labor Relations Board having found, after atrial, that we violated the National Labor Relations Act,we hereby notify you that:WE WILL NOT coercively interrogate you concerningyour union sympathies and desires.WE WILL NOT discharge you because you engage inor support union or other lawful concerted employeeactivities.WE WILL NOT discourage you from support of ormembership in the Union or other labor organizationby discharge or other discrimination affecting tenureand conditions of your employment.WE WILL NOT in any other manner interfere withyourrights to belong to or be active for a labor union,or to refrain therefrom.because the Board found that we unlawfully dis-charged employee Dois Dodd on August 24, 1973, wEWILL offer Mr. Dodd his former or like job.WE WILL give him backpay with interest fromAugust 24, 1973.FORMED TUBES, ALABAMA(Employer) 516DECISIONSOF NATIONALLABOR RELATIONS BOARDDatedByfrom the date of posting and must not be altered, defaced,(Representative)(Title)or covered by any other material.Any questions concerning this notice or compliance withThis is an official notice and must not be defaced byitsprovisionsmay be directed to the Board's Office,anyone.Peachtree Building, Room 701, 730 Peachtree Street, NEThis notice must remain posted for 60 consecutive daysAtlanta, Georgia 30308, Telephone 404-526-5760.